Title: Memorial from Edmond Charles Genet, 27 May 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Philadelphie 27. mai 1793. L’an 2e. de la Republique Française.

Le Soussigné Ministre plenipotentiaire de la Republique Française a l’honneur d’informer Monsieur le Secretaire d’etat Jefferson que le Citoyen Gedeon Henfield né à Salem officier à bord du Corsaire de la République Française le Citoyen Genet a été arreté et mis en prison en vertu, dit-on, d’un mandat de l’alderman Baker de cette ville qui l’accuse d’avoir enfreint, en s’embarquant à bord du dit batiment la neutralité que les Etats-Unis veulent observer avec les puissances Européenes actuellement en guerre. Le soussigné observe à Monsieur le Secretaire d’Etat que cet officier a été admis au service de france en s’embarquant sur le dit Corsaire, ainsi qu’il appert par le role d’équipage et par le certificat ci joint du Consul de la République française à Philadelphie et que si cet officier en embrassant la deffense de la cause que soutient la france, s’est exposé sans avoir pu le prévoir à des poursuites dans le sein des Etats Unis, il a mérité l’appui et la protection de la République française.
Le soussigné le réclame donc comme étant au service de la Republique et prie en consequence Monsieur le Secretaire d’Etat Jefferson d’employer ses bons offices pour obtenir promptement son élargissement.

(signed) Genet

